DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Furuichi et al. US 20100071034 A1
[0034] FIG. 3 shows a configuration of each of functions realized by the monitor program 220 of the first example. The monitor program 220 causes the CPU 1000 to function as an output detection section 260, an output control section 270 and an authentication section 280. The output detection section 260 detects output-processing which is processing of outputting data from the application program 210 into the shared area 240. Specifically, the output detection section 260 detects, as the output-processing, a predetermined API (application programming interface) call from the application program 210 to the operating system 230. What is called by this API call is the service program provided by the operating system 230 in order to realize a function of outputting the data into the shared area 240. 

Kurihara US 20170048696 A1
[0034] A CPU 201 deploys, in a RAM 203, a control program stored in a ROM 202 or a flash memory 204, and executes it, thereby executing various processes for controlling the operation of the mobile terminal 100. The ROM 202 stores the control program. The RAM 203 is used as a main memory and a temporary storage area such as a work area for the CPU 201. The flash memory 204 stores various data such as photos and electronic documents. Furthermore, the flash memory 204 stores an OS (Operation System) 310 (FIG. 3) and a print application 300 (FIG. 3) (both will be described later). An RTC (Real Time Clock) 205 measures a time instructed by the CPU 201 and the current time. 


Lida et al. US 7325235 B2
  1. A data processing apparatus for controlling a plurality of peripheral devices using a plurality of driver programs, the data processing apparatus comprising: a memory area configured to store setting data of a peripheral device of the plurality of peripheral devices, the memory including a public area and a private area inaccessible by an application and storing unique setting data of a driver program of the plurality of driver programs; an input unit configured to input a switch designation for switching a first driver program of the plurality of driver programs to a second driver program of the plurality of driver programs; an acquisition unit configured to acquire first setting data used by the first driver program from the public area in the memory area and second setting data from the private area in the memory area when the switch designation is inputted by said input unit;

Kallio US 20050227677 A1
[0044]This information is preferably stored in the non-volatile 
storage of the mobile terminal (e.g. personal phone book or (U)SIM).  It may be 
important that a downloaded instant community group is not stored to the 
non-volative memory of mobile terminals, but to the free memory reserved for 
temporary use. 

Cormier et al. US 20130331063 A1
[0031] In some implementations, the authentication application may only provide temporary access to a network. For example, the user may tap or otherwise communicate to a Near Field Communication (NFC) smart poster or other device to download and install an authentication application. During a specified period of time or a specified number of uses, the downloaded authentication application may be used to authenticate a UE instead of, for example, the legacy SIM authentication application. In response to a timer expiring or the use numbers exceeding a specified threshold, the UE may uninstall or otherwise discard the downloaded authentication application and switch to the legacy SIM authentication application. For example, the downloaded authentication application may be used once, and after the authentication computation, the UE may delete or otherwise discard the application as the application will no longer successfully compute the authentication response parameters. In some implementations, the memory -stored or SIM-stored authentication applications may be temporary and be identified by an application ID as described above. Alternatively, the UE may automatically use the new authentication application in response to an authentication request without receiving an application ID. In other words, the new authentication application may take precedence over the legacy SIM authentication application for a specified number of uses or for a specified period of time or a user configuration. This approach may not include an application ID for the temporary authentication application. 

Cho et al. US 20110099249 A1
 [0022] A memory 29 may include a program memory and a data memory. The program memory stores programs for controlling the typical operation of the portable terminal. According to the embodiment of the present invention, it stores a program for storing contents along with the portable terminal identification information (i.e. the MIN and ESN) of the portable terminal when the portable terminal is connected to a server and downloads the contents from the server, and a program for reproducing contents by comparing the portable terminal identification information of the portable terminal with portable terminal identification information attached to the contents. The data memory temporarily stores data generated during executing the programs. The portable terminal identification information may be stored in an SIM (Subscriber Identification Module) or a UIM (User Identification Module).

Shuo US 20100304670 A1

/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/29/2022